United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       July 29, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-20097
                             Summary Calendar



                     CARL R. PRUETT; SCOTT MARTIN,

                                                    Plaintiffs-Appellees,

                                    versus

                 HARRIS COUNTY BAIL BOND BOARD; ET AL.,

                                                                Defendants,

         INTERNATIONAL FIDELITY INSURANCE COMPANY; ALLEGHENY
                          CASUALTY COMPANY,

                                                     Movants-Appellants.

                           --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                          USDC No. H-03-CV-3241
                           --------------------

Before DUHÉ, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:1

     International       Fidelity    Insurance   Company     (“IFIC”)      and

Allegheny     Casualty   Company    (“Allegheny”)   appeal   the    district

court’s denial of their motion seeking intervention as of right or,

alternatively, permissive intervention in accordance with FED. R.

CIV. P. 24.     We have jurisdiction to entertain this appeal to the

extent that IFIC and Allegheny are challenging the district court’s

     1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
denial of their motion seeking intervention as of right.                          Edwards

v. City of Houston, 78 F.3d 983, 992 (5th Cir. 1996) (en banc).

However, to the extent that IFIC and Allegheny are challenging the

district   court’s      denial        of   their    motion      seeking     permissive

intervention, we have jurisdiction over this appeal only if we

determine that the district court abused its vast discretion in

denying the motion.        Id.

      IFIC and Allegheny have not shown that the district court

erred in denying their motion to the extent that they sought

intervention as of right, as they have not shown that the Harris

County Bail Bond Board and Harris County cannot represent them

adequately in the plaintiffs’ suit.                See Edwards, 78 F.3d at 1004-

05;   Hopwood    v.    Texas,    21    F.3d     603,   605-06     (5th     Cir.    1994).

Accordingly, the judgment of the district court is AFFIRMED to the

extent   that    it    denied     IFIC      and    Allegheny’s       motion       seeking

intervention as of right.

      IFIC and Allegheny have likewise not shown that the district

court abused its discretion in denying permissive intervention. See

Ingebretsen v. Jackson Pub. Sch. Dist., 88 F.3d 274, 281 (5th Cir.

1996). Consequently, to the extent that IFIC and Allegheny seek to

appeal   the    district    court’s        denial      of   their    motion       seeking

permissive intervention, their appeal is DISMISSED.

      JUDGMENT    OF    DISTRICT       COURT    AFFIRMED     IN     PART   AND    APPEAL

DISMISSED IN PART.



                                            2